AO 458 (Rev. 06/09) Appeaince of Counsel


                                     UNITED STATES DISTRICT COURT                                          Jj
                                                              for the
                                                   Western District of Texas


                     In   Re: ia4ay Kumar                        )
                             Plaintiff                           )
                                V.                               )      Case No.    19-MC-0205
                                                                 )
                            Defendant                            )



                                                APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I   am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         fr4ay Kumar (*undersigned counsel's appearance is limited to filing a motion to appoint counsefl



Date:          08/05/2019
                                                                               7
                                                                                      iz,T
                                                                                                   -_____
                                                                                          Attorney s signature


                                                                            Thomas Buser-Clancy. TX Bar No. 24078344
                                                                                    Printed name and bar number
                                                                                     ACLU Foundation of Texas
                                                                                    5225 Katy Freeway, Suite 350
                                                                                         Houston, TX 77007

                                                                                                Address


                                                                                      tbuser-cIancaclutx.or2
                                                                                             E-mail address

                                                                                           (713)9424146
                                                                                           Telephone number

                                                                                           (915) 642-6752
                                                                                              FAX number
